Citation Nr: 0919618	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
lumbosacral degenerative disc disease and service-connected 
right knee medial meniscal tear.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
lumbosacral degenerative disc disease and service-connected 
right knee medial meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board for additional 
development in February 2007, and it has been returned to the 
Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
disabilities of the right and left hips as secondary to his 
service-connected lumbosacral degenerative disc disease and 
service-connected right knee medial meniscal tear.  

The Board's February 2007 remand noted that the Veteran had 
not been given a VA medical examination with respect to these 
issues.  These claims were thus remanded to afford the 
Veteran a VA examination in accordance with 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The Veteran did not report for his scheduled VA examination, 
and the AMC issued a supplemental statement of the case in 
February 2009 denying the Veteran's claims.  The supplemental 
statement of the case, however, was not sent to the Veteran's 
last known address, and was returned as undeliverable.  On 
the returned mailing envelope, which was addressed to a 
correctional institution, is the notation "RTS/Paroled."  
The Board has taken administrative action to verify that the 
Veteran's current address is the address in McGregor, Texas, 
reflected in some recent correspondence in the claims file.  
The Board notes that, like the supplemental statement of the 
case, the June 2008 letter from the AMC informing the Veteran 
that a VA examination was to be scheduled was not sent to the 
McGregor, Texas, address, but rather to the address of a 
correctional institution.  

A remand is warranted so that the Veteran may be afforded the 
opportunity to attend a VA examination and be sent a 
supplemental statement of the case to his most recent address 
of record.  On remand, the RO/AMC should take steps to 
confirm the Veteran's current address.  The Veteran should 
then be given another opportunity to report for a VA 
examination to determine the etiology of his left and right 
hip disability.  See 38 U.S.C.A. § 5103A(d).  If the benefits 
sought remain denied, a supplement statement of the case 
should be sent to his most recent address of record.  See 38 
C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should take steps to verify 
the Veteran's most recent address of 
record.  At the time of this remand, 
administrative actions taken by the Board 
have indicated that the Veteran resides at 
the address in McGregor, Texas, reflected 
in recent correspondence in the claims 
files.

2.  Thereafter, and taking into consideration 
any newly received evidence or information from 
the Veteran or his representative, the RO 
should review the claims files and ensure that 
no other notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before readjudication of the 
claims.

In so doing, the RO/AMC should, now that the 
Veteran is apparently no longer residing at a 
correctional institution, once again request 
the Veteran to provide a current release for 
medical information with the address of 
Parkland Hospital, so that records of treatment 
in September 2004 at that hospital for 
fracture/disability of the hip may be sought.  
(See February 2007 Board decision and remand, 
page 10, numbered paragraph 1; February 2007 
AMC letter addressed to Veteran at TDCJ 
address.)

3.  After the receipt of all relevant 
available medical evidence, the RO/AMC 
should again schedule a VA examination to 
determine the etiology and date of onset 
of the right and left hip disabilities.  
The examination notice should be sent to 
the Veteran's last known address.  

The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all findings, 
diagnoses, and manifestations of the left 
and right hip disabilities.  The examiner 
should render a medical opinion that 
addresses whether it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's current left and right 
hip disabilities are related to any 
disease or injury in service.

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
current left and right hip disabilities 
are caused or aggravated (i.e., a chronic 
worsening of underlying condition as 
opposed to a temporary flare-up of 
symptoms) by the service-connected 
lumbosacral degenerative disc disease 
and/or the service-connected right knee 
medial meniscus tear.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  After the development requested above 
has been completed, readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be furnished 
a supplemental statement of the case at 
his last known address and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


(CONTINUED ON NEXT PAGE)





_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



